DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 12/03/2019. Claims 1-15 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority for Application No. EP19213741.2, filed on 12/15/2019.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/03/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
Claims 1-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Under Step 2A – Prong 1:
	Claim 1 recites the abstract idea concept of a method (claim 1) for determining an initial ego-pose for initialization of self-localization. This abstract idea is described in at least claim 1 by providing a plurality of particles in a map; grouping the particles in a plurality of clusters; performing particle filtering individually for each of the clusters; and determining an initial ego-pose based on the particle filtering. These steps fall into the mental processes groups of abstract ideas as they include, mentally or using the aid of pen and paper. For example, the limitations of performing particle filtering individually for each of the clusters is collecting information and distributing the information (See ¶43 of Applicant’s specification).  The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract idea in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
	The limitations of providing a plurality of particles in a map, grouping the particles in a plurality of clusters, and determining an initial ego-pose as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “determining an initial ego-pose,” nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
	Under Step 2A – Prong 2:
	The claims do not recite additional elements to the abstract idea. However, these additional elements fail to integrate into a practical application.
	Under Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually or in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood routine and conventional activity in the field. Further the mere collection of data or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). See MPEP 2106.05(d). Therefore, claims 1, 13 and 17 are ineligible under 35 U.S.C. 101.
Dependent claims 2-12 include limitations of claim 1 and only further defines mental process of claim 1. These further limitations are considered mental process without any significantly more elements to the abstract idea.
Claims 1-13, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cen et al., “Service Robot Localization Using improved Particle Filter,” Proceedings of the IEEE International Conference on Automation and Logistics, Quingdao, China, September 2008, pages 2454-2459. 
Regarding claim 1, Cen discloses a computer implemented method for determining an initial ego-pose for initialization of self-localization, the method comprising: 
providing a plurality of particles in a map (Fig. 6 Shows the randomly scatted particles in the whole map. Every red point means a particle that represents one possible position of the mobile robot – See at least FIG. 6; page 2457, section “Global Localization”); 
grouping the particles in a plurality of clusters (By iterating several steps through standard particle filter, clusters are developed in several positions. CPF classifies, i.e. grouping, the particles into different clusters according to their spatial similarity – See at least page 2457, section “Global Localization using clustered particle filter”); 
performing particle filtering individually for each of the clusters (That means each cluster independently evolved using standard particle filter. All the clusters are independently tracked during the global localization – See at least page 2455, section “Global Localization using clustered particle filter and page 2457, section “Global Localization”); and 
determining an initial ego-pose based on the particle filtering (That means each cluster independently evolved using standard particle filter. The average X and Y error is less than 20cm that gives the position tracking a good initial pose, i.e. ego-pose – See at least FIG. 8, page 2459).

Regarding claim 2, Cen discloses wherein the particle filtering is performed individually for each of the clusters in parallel (That means each cluster independently evolved using standard particle filter. All the clusters are independently tracked during the global localization – See at least page 2455, section “Global Localization using clustered particle filter and page 2457, section “Global Localization”).

Regarding claim 3, Cen discloses wherein providing the plurality of particles is based on a random distribution over the map (By iterating several steps through standard particle filter, clusters are developed in several positions. CPF classifies, i.e. grouping, the particles into different clusters according to their spatial similarity – See at least page 2457, section “Global Localization using clustered particle filter”).

Regarding claim 4, Cen discloses wherein providing the plurality of particles is based on an estimate of the ego-pose (According to the motion model, the updated, i.e. estimate, for a measurement is an important resampling, i.e. ego-pose – See at least page 2455, section Eq.7).

Regarding claim 6, Cen discloses wherein grouping the particles into the plurality of clusters is based on at least one of a number of particles in a potential cluster or a number of potential clusters (That means each cluster, i.e. potential clusters, independently evolved using standard particle filter. All the clusters are independently tracked during the global localization – See at least page 2455, section “Global Localization using clustered particle filter and page 2457, section “Global Localization”).

Regarding claim 7, Cen discloses comprising exhausting a cluster if it is outside a region of interest (By iterating several steps through standard particle filter, clusters are developed in several positions. CPF classifies, i.e. grouping, the particles into different clusters according to their spatial similarity – See at least page 2457, section “Global Localization using clustered particle filter”).

Regarding claim 8, Cen discloses comprising exhausting a particle of a cluster if the particle is outside a region of interest (By iterating several steps through standard particle filter, clusters are developed in several positions. CPF classifies, i.e. grouping, the particles into different clusters according to their spatial similarity – See at least page 2457, section “Global Localization using clustered particle filter”).

Regarding claim 9, Cen discloses comprising receiving electromagnetic radiation emitted from at least one emitter of a sensor system of a vehicle and reflected in a vicinity of the vehicle towards the sensor system (Since the clusters and particles are constrained to be on the map, i.e. region of interest of radiation reflected – See at least page 2457, section “Position Tracking”).

Regarding claim 10, Cen discloses wherein performing the particle filtering is based on the received electromagnetic radiation and based on the map (Since the clusters and particles are constrained to be on the map, i.e. region of interest of radiation reflected – See at least page 2457, section “Position Tracking”).

Regarding claim 11, Cen discloses wherein determining the initial ego- pose is based on at least one of a pre-determined number threshold for the number of clusters or a pre-determined size threshold for the respective spatial sizes of the clusters (That means each cluster independently evolved using standard particle filter. The average X and Y error is less than 20cm that gives the position tracking a good initial pose – See at least FIG. 8, page 2459).

Regarding claim 13, Cen discloses a computer system configured to carry out the computer implemented method of claim 1 (System is carried out by computer components – See at least page 2457, “Global Localization Section”). 

Regarding claim 15, Cen discloses a non-transitory computer readable medium comprising instructions for carrying out the computer implemented method of claim 1 (System is carried out by computer components – See at least page 2457, “Global Localization Section”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cen et al., “Service Robot Localization Using improved Particle Filter,” Proceedings of the IEEE International Conference on Automation and Logistics, Quingdao, China, September 2008, pages 2454-2459, in view of Chen et al, WO2018018994A1, hereinafter referred to as Cen and Chen, respectively.
Regarding claim 5, Cen fails to explicitly disclose wherein performing the particle filtering comprises: sample distribution, prediction, updating, and re-sampling.
However, Chen teaches wherein performing the particle filtering comprises: sample distribution, prediction, updating, and re-sampling (Based on the pose and the normalized weight of each particle in the resampled particle set, an estimated, i.e. prediction, position of a positioning target in the indoor geomagnetic map is determined. In step S103, a part of the particles in the resampled particle set is derived from the importance sample, i.e. sample distribution, particles in the first particle set. Importance Sampling: the pose of the particles is updated by using the motion model of the particle according to the displacement – See at least page 8, paragraph 5, lines 15-25).
Cen discloses robot localization using improved particle filtering. Chen teaches indoor positioning and navigation for a robot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cen and include the feature of wherein performing the particle filtering comprises: sample distribution, prediction, updating, and re-sampling, as taught by Chen, to improve the position accuracy of an autonomous robot (See at least background section).

Regarding claim 12, Cen fails to explicitly disclose wherein determining the initial ego- pose is based on entropy based monitoring based on a binary grid.
However, Chen teaches wherein determining the initial ego- pose is based on entropy based monitoring based on a binary grid (Indoor geomagnetic map can be obtained by measuring the interior of the room where the target is located, obtaining an indoor plan and initializing a simulated grid map, i.e. entropy based binary grid, of the plan view. A geomagnetic sensor is used to measure a set of magnetic fields at intervals The data is averaged to form a geomagnetic database, and then all the magnetic field data is imported into the grid map to form an indoor geomagnetic map of L * L grids. In the process of geomagnetic sensor measurement, the magnetic field components in the horizontal, vertical and horizontal directions are respectively measured – See at least page 10, paragraph 1, lines 1-10).
Cen discloses robot localization using improved particle filtering. Chen teaches indoor positioning and navigation for a robot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cen and include the feature of wherein determining the initial ego- pose is based on entropy based monitoring based on a binary grid, as taught by Chen, to improve the position accuracy of an autonomous robot (See at least background section).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cen et al., “Service Robot Localization Using improved Particle Filter,” Proceedings of the IEEE International Conference on Automation and Logistics, Quingdao, China, September 2008, pages 2454-2459, in view of Chen et al, WO2018018994A1, as applied to claim 13 above and further in view of Bilik et al., US 20190146081 A1, hereinafter referred to as Cen, Chen and Bilik, respectively.
Regarding claim 14, the combination of Cen and Chen fails to explicitly disclose a sensor system adapted to receive electromagnetic radiation emitted from at least one emitter and reflected in a vicinity of the vehicle towards the sensor system.
However, Bilik teaches a sensor system adapted to receive electromagnetic radiation emitted from at least one emitter and reflected in a vicinity of the vehicle towards the sensor system (Radar system includes one or more transmitters, one or more receivers  a memory, and a processing unit.  After the transmitted radar signals, i.e emitted, contact one or more objects on or near a road on which the vehicle is travelling and is reflected/redirected toward the radar system the redirected radar signals are received by the receivers of the radar system for processing – See at least ¶23 After contacting the other vehicles and/or other objects, the radar signals are reflected, and travel from the other vehicles and/or other objects in various directions, including some signals returning toward the host vehicle – See at least ¶25).
Cen discloses robot localization using improved particle filtering. Chen teaches indoor positioning and navigation for a robot. Bilik teaches controlling a radar system of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cen and Chen and include the feature of a sensor system adapted to receive electromagnetic radiation emitted from at least one emitter and reflected in a vicinity of the vehicle towards the sensor system, as taught by Chen, to improve the position accuracy of an autonomous robot (See at least background section).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662               


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662